IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


           JEFFERY DEMOND MIREE v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Hamilton County
                      No. 286809    Barry A. Steelman, Judge


              No. E2013-00610-CCA-R3-CO - Filed September 30, 2013




The pro se petitioner, Jeffery Demond Miree, appeals as of right from the Hamilton County
Criminal Court’s order denying his petition for writ of error coram nobis. The State has filed
a motion to affirm the trial court’s order pursuant to Rule 20 of the Rules of the Tennessee
Court of Criminal Appeals. Following our review, we conclude that the State’s motion is
well-taken and affirm the order of the trial court.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed
             Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which N ORMA M CG EE
O GLE and D. K ELLY T HOMAS, J R., JJ., joined.

Jeffery Demond Miree, Clifton, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel E. Willis, Assistant Attorney
General, for the appellee, State of Tennessee.

                              MEMORANDUM OPINION

               In 1990, the petitioner pleaded guilty in Hamilton County Criminal Court to
first degree murder and especially aggravated robbery and was sentenced to life
imprisonment and 25 years’ incarceration, respectively, to be served concurrently. On
December 10, 2012, the petitioner filed his first petition for post-conviction relief in which
he alleged that the one-year statute of limitations should be tolled for application of a new
constitutional right requiring retrospective application. Citing to the United States Supreme
Court’s decision in Miller v. Alabama, 132 S. Ct. 2455 (2012), the petitioner alleged that he
was a juvenile at the time of the commission of the offenses and, therefore, could not receive
a sentence of life without the possibility of parole for a non-homicide offense. Determining
that the petitioner did not establish a basis to toll the limitations period, the post-conviction
court summarily dismissed the petition. The petitioner’s appeal of the summary dismissal
is currently before this court in a separate appeal. See Jeffery Demond Miree v. State, No.
E2013-01930-CCA-R3-PC.

               On February 6, 2013, the petitioner filed a petition for writ of error coram nobis
in the trial court seeking relief from the post-conviction court’s summary dismissal. In its
order denying relief, the coram nobis court noted that the petitioner, while a juvenile at the
time of the commission of his offenses, was not sentenced to life without parole. The court
also determined that a writ of error coram nobis was not available in post-conviction
proceedings. Thus, the petitioner failed to state a cognizable ground for relief.

            On appeal, the petitioner argues that the coram nobis court should not have
summarily dismissed his petition for coram nobis relief. The State contends that the
judgment should be affirmed pursuant to Rule 20 of the Rules of the Tennessee Court of
Criminal Appeals.

               A writ of error coram nobis is an “extraordinary procedural remedy,” filling
only a “slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn.
1999). Coram nobis relief is provided for in criminal cases by statute:

       The relief obtainable by this proceeding shall be confined to errors dehors the
       record and to matters that were not or could not have been litigated on the trial
       of the case, on a motion for a new trial, on appeal in the nature of a writ of
       error, on writ of error, or in a habeas corpus proceeding. Upon a showing by
       the defendant that the defendant was without fault in failing to present certain
       evidence at the proper time, a writ of error coram nobis will lie for
       subsequently or newly discovered evidence relating to matters which were
       litigated at the trial if the judge determines that such evidence may have
       resulted in a different judgment, had it been presented at the trial.

T.C.A. § 40-26-105(b) (2006) (emphasis added); see State v. Vasques, 221 S.W.3d 514, 525-
28 (Tenn. 2007) (describing standard of review as “‘whether a reasonable basis exists for
concluding that had the evidence been presented at trial, the result of the proceedings might
have been different’”) (citation omitted). The decision to grant or deny coram nobis relief
rests within the sound discretion of the trial court. Vasques, 221 S.W.3d at 527-28.

              The petitioner’s attempt to utilize the writ of error coram nobis in the context
of a post-conviction proceeding is misplaced. Vasques, 221 S.W.3d at 526 (holding that “the

                                               -2-
standard to be applied is whether the new evidence, if presented to the jury, may have
resulted in a different outcome”). In consequence, the claim is not justiciable in a coram
nobis petition.

             Accordingly, we affirm the judgment of the Knox County Criminal Court
pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.

                                         _________________________________
                                         JAMES CURWOOD WITT, JR., JUDGE




                                           -3-